Citation Nr: 0628771	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-15 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder 
due to exposure to asbestos and/or herbicides.

2. Entitlement to service connection for a skin disorder due 
to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel






INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
July 1966 to March 1967.  He had two months of foreign 
service and was awarded the Vietnam Service Medal.  His DD 
Form 214 reflects that his last duty assignment was in Danang 
assigned to Naval Support Activity.  He was discharged from 
the Navy after slightly more that 8 months of service due to 
hardship.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision which, inter alia, 
denied service connection for a skin disorder as a result of 
exposure to herbicides and for asthma as a result of exposure 
to asbestos.  The veteran later alleged that his pulmonary 
disorder may be due to exposure to herbicides in service 
and/or secondary to service-connected diabetes mellitus, 
currently rated as 100 percent disabling.  The secondary 
service connection claim was considered and denied by the RO 
in a September 2004 rating decision that has not been 
appealed.

The Board remanded the case in January 2005 for the RO to 
complete further development of the claims and for the RO to 
consider the veteran's claim of service connection for a skin 
condition as secondary to his service-connected diabetes 
mellitus.  The RO attempted to collect the remaining medical 
records; however, the veteran never responded to their 
correspondence asking for more information on how to locate 
any missing medical records.  The RO did obtain the veteran's 
outstanding VA treatment records.  The RO adjudicated the 
issue of service connection for a skin disorder as secondary 
to the veteran's service-connected diabetes mellitus in a 
March 2006 rating decision.  The veteran has not, so far, 
filed a notice of disagreement with this decision.  As such, 
the issue is not in appellate status and is not for the Board 
to consider at this time.




FINDINGS OF FACT

1.  A pulmonary disorder was not present in service; was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service to include any 
possible exposure to asbestos therein.

2. A skin disorder was not present in service; was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service.

3.  Chloracne has never been diagnosed.


CONCLUSIONS OF LAW

1. A pulmonary disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2. A skin disorder was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
a letter sent shortly after the veteran filed his claims for 
service connection in 2001 and prior to initial adjudication 
by the RO, the veteran was notified of all but the fourth 
element of the duty to notify.  While this letter did not 
contain the exact language of the fourth element of the duty 
to notify, the veteran has not been prejudiced by inadequate 
notice because he has been provided with every opportunity to 
submit evidence and argument in support of his claim and the 
August 2002 statement of the case contained the entire 
language of 38 C.F.R. § 3.159 including the full text of the 
fourth element of the duty to notify.  Additionally, the 
veteran was sent a letter completely outlining all required 
elements of the duty to notify in April 2005.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, 
private medical records indicated to be relevant by the 
veteran, and afforded the veteran several VA examinations.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Therefore, 
VA has fulfilled its duty to assist the veteran.

VA has satisfied its duties to notify and assist the veteran 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.

II.  Claims for Service Connection

The veteran has claimed service connection (see August 2001 
written claim) that he currently has, inter alia, a pulmonary 
disorder due to exposure to asbestos and/or herbicides in 
service or as secondary to his service-connected diabetes 
mellitus and a skin disorder due to exposure to herbicides in 
service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease or an already service-connected disability and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  The 
veteran has alleged asbestos exposure while working in a 
mechanics shop in Vietnam.  It is also noted that the latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of the 
disease, that an asbestos- related disease can develop from 
brief exposure to asbestos, and that there is a prevalence of 
asbestos-related disease among shipyard workers since 
asbestos was used extensively in military ship construction.  
M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

Service connection may also be presumptively found.  In that 
situation, service connection will be found even if the 
disease is not otherwise found to be related to service so 
long as the veteran meets the requirements of 38 C.F.R. 
§ 3.307 and is listed as a disease associated with exposure 
to herbicides under 38 C.F.R. § 3.309.  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in each of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran currently has both pulmonary and skin disorders.  
In May 1986 the veteran was diagnosed as having pneumonia in 
the left lung as well as bilateral lung atelectasis at a 
private hospital.  Also in 1986, the veteran was noted to 
have a highly positioned diaphragm that made diagnosis 
difficult and denied a previous history of respiratory 
problems.  In January 2001 the veteran presented with normal 
lungs when admitted to the hospital for abdominal pain and 
vomiting.  He presented with no wheezing, rales or rhonchi 
again in September 2001 at a VA treatment session.  The 
veteran underwent a VA examination in October 2001.  At this 
time the examiner noted that the veteran indicated he had a 
chronic cough and he was diagnosed as having chronic 
obstructive pulmonary disease.  An August 2003 VA clinic 
record includes the veteran's report of treatment for a 
"pulmonary embolism" at "[M]ethodist in 1976," however 
these records were not further identified by the veteran to 
allow the RO to obtain the records after the Board remanded 
the case for such development.

The veteran also currently has a skin disorder.  In September 
2001 the veteran presented at a VA treatment session with a 
scaly rash over the back of the scalp with minimal 
ulceration.  In October 2001 the veteran underwent a VA 
examination of his skin and was given a diagnosis of 
psoriasis.  The examiner noted that the veteran had 
"erythematous scaling and plaque on the posterior scalp with 
fissuring.  Otherwise, the skin is clear."  The veteran had 
indicated a 20-year history of pruritic scaling and cracking 
of the posterior scalp and that it had been present on his 
hands, elbows and knees at times.

There are no signs of symptoms, complaints or treatment of 
either a pulmonary or skin disorder in service or for several 
years thereafter.  In addition, no medical evidence linking 
the veteran's service to his current pulmonary and skin 
disorders is found in the case file.  In addition, there is 
no evidence that the veteran was exposed to asbestos while in 
service, despite his allegation of exposure while working in 
mechanic's shop.  Assuming arguendo that he did have exposure 
to asbestos in service, there is still no medical evidence 
that his pulmonary disorder is related to asbestos.  Although 
the veteran has argued that his pulmonary and skin disorders 
are results of his service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 494-495 (1992).  Accordingly, his claims for service 
connection on a direct basis must be denied.

Neither the diseases associated with the veteran's pulmonary 
disorder nor psoriasis appear in the list of diseases which 
qualify for presumptive service connection due to exposure to 
herbicides under 38 C.F.R. § 3.309.  The presumption of 
service connection based on exposure to herbicides is not 
warranted for any conditions other than those found in 
38 C.F.R. § 3.309.  A skin disorder known as chloracne has 
been recognized as related to herbicide exposure; however, 
the only diagnosis currently shown is psoriasis.  Chloracne 
has never been diagnosed.  As such, neither of the veteran's 
claims for service connection can be established on a 
presumptive basis.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a pulmonary disorder; including as due 
to exposure to asbestos and/or herbicides is denied

Service connection for a skin disorder; including as due to 
exposure to herbicides is denied.



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


